
	

114 SRES 386 IS: Expressing the sense of the Senate that the United States should establish a goal of more than 50 percent clean and carbon-free electricity by 2030 to avoid the worst impacts of climate change, grow the economy, increase shared prosperity, improve public health, and preserve the national security of the United States.
U.S. Senate
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 386
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2016
			Mr. Cardin (for himself, Mr. Reid, Mr. Durbin, Mr. Schumer, Ms. Klobuchar, Mrs. Murray, Mr. Leahy, Ms. Mikulski, Mr. Coons, Mr. Wyden, Mrs. Gillibrand, Mr. Nelson, Mrs. Boxer, Mrs. Shaheen, Mr. Merkley, Mr. Udall, Mr. Heinrich, Mr. Blumenthal, Mr. Booker, Mrs. Feinstein, Mr. Franken, Mr. Markey, Mr. Menendez, Ms. Hirono, Mr. Schatz, Ms. Warren, Mr. King, Mr. Whitehouse, Mr. Murphy, and Mr. Carper) submitted the following resolution; which was referred to the Committee on Energy and Natural Resources
		
		RESOLUTION
		Expressing the sense of the Senate that the United States should establish a goal of more than 50
			 percent clean and carbon-free electricity by 2030 to avoid the worst
			 impacts of climate change, grow the economy, increase shared prosperity,
			 improve public health, and preserve the national security of the United
			 States.
	
	
 Whereas failing to act on climate change will have a devastating impact on the United States economy, costing billions of dollars in lost gross domestic product;
 Whereas extreme weather, intensified by climate change, has already cost taxpayers billions of dollars each year in recovery efforts and the amount will continue to grow if climate change is not addressed;
 Whereas decreased economic growth and increased costs of infrastructure repairs and other recovery efforts due to climate change will significantly increase the budget deficit and undermine the fiscal stability of the United States;
 Whereas climate change will have devastating public health implications, including— (1)increased rates of asthma and other respiratory diseases, especially in vulnerable populations, including children and low-income communities;
 (2)the spread of infectious diseases; (3)risks to food and water supplies; and
 (4)an increased number of premature deaths; Whereas inaction on climate change will disproportionately impact communities of color and exacerbate economic inequalities;
 Whereas the Secretary of Defense has identified climate change as a threat multiplier that will increase global instability and conflict;
 Whereas the transition to a clean energy economy is feasible with existing technology; and Whereas the transition to clean energy will—
 (1)create millions of jobs; (2)increase—
 (A)the gross domestic product of the United States; and (B)household income;
 (3)save— (A)billions of dollars in avoidable health costs; and
 (B)lives and improve public health; (4)lower energy bills for businesses and consumers;
 (5)help the United States achieve the international emissions reduction goal of reducing greenhouse gas emissions to 26 to 28 percent of 2005 levels by 2025; and
 (6)unlock billions of dollars in private investment: Now, therefore, be it   That it is the sense of the Senate that the United States should—
 (1)establish a national goal of more than 50 percent clean and carbon-free electricity by 2030; and
 (2)enact legislation to accelerate the transition to clean energy to meet that goal.  